Citation Nr: 1432568	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-15 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory condition, to include as secondary to herbicide exposure.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 





ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board hearing at the RO in Houston, Texas in July 2013.  This transcript has been associated with the file.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's respiratory condition was not caused or aggravated by any incident of active service.


CONCLUSION OF LAW

Service connection for a respiratory condition is not established. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs). The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA respiratory examination in January 2013. The Board remanded the claim in December 2013 for an addendum opinion from the January 2013 examiner. In March 2013 appropriate VA medical inquiry was accomplished and the addendum opinion provided is  factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented testimony and oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history. The Veteran was also afforded an additional 30 days to submit any relevant evidence not associated with the claims file and was afforded an additional opportunity to do so per the Board's remand action. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).


Analysis of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused veteran's death). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has been diagnosed with asthma and claims that he has asthma and other respiratory conditions as a result of exposure to herbicides during his service in the Vietnam War. However, asthma is not presumptively linked by law to herbicide exposure and the record contains clear and unmistakable evidence that the Veteran had a pre-existing asthma condition that was not aggravated by service. The claim will therefore be denied.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6) (2012). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a)(6)(ii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e) (2012), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In consultation with the National Academy of Sciences (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2012), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus type II), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran's service in Vietnam has been verified however, asthma is not among the disabilities listed under 38 C.F.R. § 3.309(e). Moreover, there is no competent and credible medical or other evidence alternatively establishing direct causation between his asthma and his service. See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002). A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment. See 38 C.F.R. § 3.304(b)(1). However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue. See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03. Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service. See id.; Wagner, 370 F.3d at 1096. 

VA may find a lack of aggravation if the clear and unmistakable evidence shows there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2012); Wagner, 370 F.3d at 1096. If this burden is met, the veteran is not entitled to service connection benefits. Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted. See Wagner, supra (holding that if the government fails to rebut the presumption of soundness under section 1111, then the veteran's claim is one for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made); VAOPGCPREC 3-03. In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

A February 1970 induction medical examination record notes the Veteran reported having had asthma and shortness of breath upon entering service. STRs indicate the Veteran was treated for his asthma only once in November 1970 for the entire duration of his two year period of service. On his June 1972 exit examination questionnaire, the Veteran reported that he was in good health and did not list any respiratory conditions including asthma. 

Post service treatment records indicate that the Veteran received treatment for asthma from April 2006 through August 2011 at the VA Medical Center in Houston, Texas (VAMC Houston). An August 2006 medical record notes the Veteran had chronic chest and throat discomfort related to asthma but had normal pulmonary functions. An August 2011 medical record notes the Veteran's lungs auscultated and were clear bilaterally. 

The Veteran was afforded a VA examination in January 2013. After an examination of the Veteran and a review of the claims file, the examiner noted that the Veteran was using asthma medications. The examiner noted the Veteran has never required hospitalizations, oxygen, or any additional frequent visits to his provider, that his examination in 2009 was normal, and that his albuterol prescription expired over a year previously. The examiner stated there is no indication of a severe asthma problem. 

Per the December 2013 Board remand, the examiner provided an addendum in March 2014 and opined the Veteran's asthma, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. The examiner's rationale was that the Veteran's asthma was noted on entrance and there was no evidence of a chronic condition requiring medication during service or mentioned at discharge. 

The Board has considered the Veteran's statements regarding his respiratory condition. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

While the Veteran may be competent to describe the extent of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to be rendered competent to offer evidence on matters such as medical diagnosis of a respiratory condition. Cromley v. Brown, 7 Vet. App. 376, 379 (1995). On the contrary, the March 2014 VA examination opinion is highly probative as it reflects a thorough explanation of the Veteran's respiratory condition based on a detailed review of his history, the medical treatment reports of record, and the examiner's competent expert opinion. 

For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that he has been diagnosed with any other respiratory condition and his pre-existing asthma was not aggravated by service, the claim will be denied. 


ORDER

Service connection for a respiratory condition is denied. 




REMAND

The Board remanded the claim for PTSD in December 2013 and instructed the RO to attempt to verify the Veteran's claimed stressor involving mortar and rocket fire. The record contains a letter from the National Archives dated March, 2014 requesting that the RO provide a copy of the original research request dated January 15, 2014 so that the Textual Archives Service Division could provide a response. 
Accordingly, the claim is REMANDED for the following action:

1. The RO should attempt to verify the Veteran's claimed stressor involving mortar and rocket fire, through the appropriate channels, to include the National Archives and the Center for Unit Records Research and any other appropriate records depositories. See Letter dated March 2014. The National Archives should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements Alternative sources of evidence should also be explored. The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2. After completing the above directives, AND IF ANY NEW EVIDENCE IS OBTAINED INDICATING THAT AN UPDATED VA MENTAL DISORDERS EXAMINATION IS WARRANTED (I.E., IF ANY NEWLY OBTAINED EVIDENCE SUGGESTS THAT THE VETERAN HAS PTSD), return the claims folder to the January 2013 VA examiner for an addendum opinion to report whether the Veteran has PTSD or other psychiatric disorder.

If deemed necessary by the examiner after review of the file, or by the RO, schedule the Veteran for an appropriate VA examination.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should state whether the Veteran has PTSD, or any other psychological disorder, that is related to service. 

A detailed explanation should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


